Citation Nr: 1506497	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to nonservice-connected pension.  

2.  Entitlement to service connection for residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Army National Guard from October 1977 to May 1978, with additional ACDUTRA and inactive duty for training (INACDUTRA) periods until June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision and an October 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appellant was scheduled for a hearing before a Veterans Law Judge in July and October 2014.  While the July 2014 hearing was rescheduled, he failed to report at his scheduled time for the October 2014 hearing.  The appellant did request that he again be rescheduled for a Travel Board hearing; however, he did not indicate why he was unable to attend at his previous scheduled time.  A general absence, without reason, does not constitute "good cause" to explain his absence from the scheduled October 2014 hearing.  As this is the case, despite his request to reschedule, the Board will conclude that good cause for an absence was not shown, and thus, the request for a hearing will be deemed withdrawn.  

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant rendered ACDUTRA and INACTDUTRA while a member of the New Jersey Army National Guard; he never rendered active military service for a 90-day period during a time of war.  



CONCLUSION OF LAW

Basic legal eligibility to nonservice-connected pension benefits has not been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

For reasons discussed in greater detail below, the appellant does not have the requisite active wartime service so as to meet basic eligibility requirements for entitlement to nonservice-connected pension.  

Thus, because the application of the law to the undisputed facts is dispositive of the claim, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria and Analysis

The appellant contends that he is eligible for VA pension benefits.  

Records received from the service department indicate that the appellant did have lengthy service in the Army National Guard; however, he had no service in the active Army, and was never activated into active service while serving with the National Guard.  Specifically, there is no evidence of activation for at least a 90-day period during a time of war.  The appellant did, however, render ACDUTRA for several months in 1977 and 1978, and he had subsequent periods of ACDUTRA and INACDUTRA until his separation from the National Guard in 1999.  

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). Legal eligibility to nonservice-connected pension benefits consists of a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3) (2014).

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war; and who possesses a requisite level of disability which is not the result of his own willful misconduct; and who meets certain income and net worth requirements.  38 U.S.C. § 1521(a), (j) (West 2002); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Fischer v. West, 11 Vet. App. 121, 123 (1998); see also 38 U.S.C. §§ 1521, 1522.  The critical threshold issue in this case is whether the appellant has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of disability and net worth and income requirements are to be addressed.  If he does not have the requisite wartime service, there is no need to proceed further or address any other issue.  

Basic entitlement exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a) (2014).

Whether a Veteran's service includes wartime service is a matter of law.  The term "period of war" is defined by statute.  With respect to periods of war proximate to the appellant's ACDUTRA and INACDUTRA service in the National Guard, it is noted that the Vietnam era and the Persian Gulf War are considered periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning August 2, 1990, and continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (2014).

The term "active military, naval, or air service" includes active duty as well as any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

It is noted that the appellant has rendered ACDUTRA and INACDUTRA in his many years of National Guard service, and some of this service was rendered during a statutory time of war (Persian Gulf War).  He has not, however, ever shown that he rendered active duty in the Armed Forces or, alternatively, that during a period of war he experienced injury or disease while rendering ACDUTRA or INACDUTRA for at least a 90-day period.  While there is a pending appeal for service connection for an eye disability, it is alleged to be resultant from a 1985 injury in ACDUTRA (not a period of war), and the appellant does not contend ever having 90 consecutive days of active service during a period of war.  Indeed, the longest continual period of ACDUTRA, which was for a several-month period between 1977 and 1978 ( the appellant's basic training), was entirely outside of a period of war (thus, even assuming injury or disease was resultant from such service, it would not be sufficient to meet basic eligibility for pension purposes).  Accordingly, as there is no documented service of any kind for a 90-day period during a time of war (much less, of "active service"), there is no prejudice to the appellant in adjudicating the claim for pension while continuing to develop the contended claim for service connection.  That is, the issues are not inextricably intertwined.  

In essence, the appellant's time in the National Guard, which consisted solely of ACDUTRA and INACDUTRA service, does not meet the threshold statutory requirement of "active military service" for a 90-day period in a time of war so as to confer basic eligibility to nonservice-connected pension benefits.  As such, the claim must be denied as a matter of law, and there is no need to investigate subsequent matters with respect to total disablement or income level.  As the first tenet of basic eligibility has not been met, the appellant cannot ever be eligible for pension benefits.  


ORDER

Entitlement to nonservice-connected pension is denied.  


REMAND

As noted above, while the appellant does not have the requisite service so as to qualify for entitlement to pension benefits, he can, potentially, qualify for compensation benefits should he show that he incurred residual disability associated with disease or injury incurred during ACDUTRA or, alternatively, with injury associate with INACDUTRA.  See 38 C.F.R. §§ 3.4, 3.6.  

The appellant contends that during a period of ACDUTRA or INACDUTRA, he was struck in the eye, and that subsequent to this injury, he developed chronic eye problems.  

The service treatment records do show that the appellant received burns to his left eye as a result of a flare explosion.  This occurred during a period of ACDUTRA or INACDUTRA period in July 1985.  An eye examination noted that vision was normal, although there was a complaint of pain manifested.  The cornea was noted to be negative for burns or abrasions; however, there was evidence of burns to the sclera.  

The appellant was offered a VA optometry examination in July 2010.  While the optometrist noted a "resolved" left eye injury, he did diagnose the appellant with glaucoma and cataracts in both eyes.  No opinion was offered with respect to the etiology of the current eye conditions.  

Essentially, there is evidence of an injury during an ACDUTRA/INACDUTRA period, and the appellant currently experiences an eye disorder.  The appellant had a burn to his sclera in July 1985, and pain was noted to be present at that time.  The RO, in assessing the claim, made an opinion with respect to etiology that is unsupported by any medical evidence of record.  Indeed, in the issuance of the statement of the case, while the findings of current optometric disability were noted, and even though no opinion with respect to etiology was afforded by the examiner, it was nonetheless concluded that there was no causal relationship between current eye problems (glaucoma and cataracts) and the ACDUTRA/INACDUTRA injury.  
This conclusion was an impermissible substitution of a necessary expert medical judgment on the part of a VA adjudicator, and remedial actions must be taken.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Indeed, as there is evidence of current disability and of an ACDUTRA/INACDUTRA injury to the eye, jurisprudential precedent requires that a comprehensive VA examination addressing etiology be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The case will be remanded for such action.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a comprehensive VA ophthalmology examination for the purposes of determining the etiology of any current eye disability, to include diagnosed cataracts and glaucoma.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any left eye disability is causally related to an injury experienced during an ACDUTRA/INACDUTRA period in July 1985. 

Specifically, it is asked as to if the exposure to a burned flare, which resulted in sclera burns and pain, was productive of any residual left eye disability.

A rationale should accompany all conclusions reached in the narrative portion of the examination report.  Conclusory or speculative opinions are not helpful, and will require additional remand for remedial evidentiary development.  

2.  Following the above-directed action, re-adjudicate the appellant's claim for service connection.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


